Citation Nr: 0832990	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946, and from February 1949 to April 1964.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the veteran's claims for 
service connection for degenerative joint disease of the 
lumbar and cervical spine.  

During a hearing before the undersigned in February 2005, the 
veteran withdrew his claim for an increased rating for gouty 
arthritis.  Accordingly, this decision is limited to the 
issues set forth on the preceding page.  A transcript of the 
hearing is of record.  By decision dated in August 2005, the 
Board denied the veteran's claims.  

The veteran appealed the Board's August 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by Order dated November 1, 2007, granted a Joint 
Motion for Remand and vacated the Board's decision.  The case 
is again before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran asserts that service connection is warranted for 
degenerative joint disease of both the lumbar and cervical 
spine.  The Board observes that the service treatment records 
contain a number of references to complaints of pain 
involving the neck or low back.  For example, the veteran had 
a pulled muscle in the neck with pain and stiffness in 
February 1958, and he reported stiffness in the neck in 
September 1962.  In July 1963, it was indicated that he had 
experienced another episode of arthritis, one of several such 
attacks he had had in the previous year, with generalized 
pain, including in the low back.  The impression was 
generalized arthritis, possible gout.  The veteran again 
reported low back pain of one year's duration in September 
1963.  

On the initial VA examination in February 1965, following the 
veteran's discharge from service, it was noted that there was 
no restricted motion of the lumbar or cervical spine.  There 
was no redness, swelling, deformity or inflammatory change of 
any joint.  When examined by the VA in November 1981, 
limitation of motion of the lumbar spine was present.  VA 
outpatient treatment records disclose that the veteran was 
seen in May 1982 for complaints of various aches and pains in 
the neck.  On VA examination in March 1986, it was noted that 
the veteran was wearing a TENS unit and that he was being 
seen for discogenic disease of the cervical spine.  

The veteran was most recently examined by the VA in March 
2003.  The assessments were gouty arthritis, historical; 
degenerative disease of the cervical spine; and degenerative 
disease of the lumbar spine.  The examiner commented that the 
veteran had significant degenerative disease, but that there 
was no way to connect this to the gouty arthritis, which was 
a historical problem.

In a September 2008 statement, the veteran's attorney 
observed that the recent VA examiner failed to provide a 
rationale for his conclusion that the veteran's degenerative 
joint disease of the spine was not related to his service-
connected gouty arthritis.  In addition, the attorney pointed 
out that the examiner did not provide an opinion concerning 
whether there was any relationship between the veteran's in-
service complaints pertaining to the neck and low back and 
his current degenerative joint disease.  

As the medical records show evidence of treatment in service 
and current disability which could be related to service, a 
VA examination is necessary to obtain an opinion as to the 
current etiology of the veteran's claimed disorders.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 
(2007).

The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  This law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the claims on appeal.  Thus, on 
remand the RO/AMC should provide corrective notice.

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
claims for service connection.  Although the Board 
acknowledges that the RO sent the veteran letters in December 
2002 and in February 2004, it did not provide all the 
necessary information, including the failure to inform the 
veteran who was responsible for obtaining evidence of a nexus 
between the veteran's disability and service.  In addition, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Thus, on 
remand the RO/AMC should provide corrective notice in 
accordance with Dingess/Hartman v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO/AMC should review the 
veteran's claims files and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A is fully complied with and 
satisfied as to the claims for service 
connection.  The letter should also 
advise the veteran that a disability 
rating and effective date will be 
assigned if service connection is awarded 
for his claimed conditions, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.  The veteran should then be afforded 
appropriate VA examination(s), performed 
by physician(s) (e.g., orthopedist, 
neurologist), to determine the etiology 
of any low back and cervical spine 
disorders found to be present.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail; a diagnosis should be 
provided for any low back or cervical 
spine disability identified.  The claims 
folders must be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination(s).  
Based upon review of the claims files, 
examination of the veteran, and sound 
medical principles, the examiner(s) 
is(are) requested to respond to the 
following:
        
a) the examiner(s) should identify 
all currently present lumbar and 
cervical spine disorders.
        
b) Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any current 
degenerative joint disease of the 
lumbar or cervical spine is related 
to the veteran's active duty and in-
service complaints or is such a 
relationship is unlikely (i.e., less 
than a 50-50 probability)?
        
c) For each such lumbar or cervical 
spine disorder identified, the 
physician(s) should proffer an 
opinion, with supporting analysis, 
as to the likelihood that any 
diagnosed lumbar and cervical spine 
disorder was caused by, or 
aggravated by, the veteran's 
service-connected gouty arthritis.  
The degree of lumbar and cervical 
spine disorder that would not be 
present but for the service-
connected gouty arthritis should be 
identified.  In rendering an 
opinion,
the examiner(s) is(are) requested to 
address the opinion rendered by the 
VA examiner in March 2003 (to the 
effect that the veteran had 
significant degenerative disease, 
but there was no way to connect it 
to his gouty arthritis, that was a 
historical problem).
        
d) A rationale should be provided 
for all opinions expressed.  The 
veteran's medical records must be 
made available for the examiner(s) 
to review and the examination 
report(s) should indicate whether 
the examiner(s) reviewed the 
veteran's medical records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
attorney should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues on appeal since the July 
2005 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



